 Case 2:20-cv-00078-JRG Document 34 Filed 09/08/20 Page 1 of 2 PageID #: 374




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                     §
 EQUIPMENT LLC,                              §
                                                  Case No. 2:20-CV-00078-JRG
                                             §
 Plaintiff,                                  §
                                             §
                                                  JURY TRIAL DEMANDED
                                             §
         v.                                  §
                                             §
 HMD GLOBAL OY,                              §
                                             §
 Defendant.                                  §

        JOINT MOTION FOR ENTRY SUPPLEMENTAL PROTECTIVE ORDER
        REGARDING CERTAIN NON-PARTY CONFIDENTIAL INFORMATION

        Plaintiff Cellular Communications Equipment LLC and Defendant HMD Global Oy file

this Joint Motion for Entry of Supplemental Protective Order Regarding Certain Non-Party

Confidential Information. The proposed Order has been approved by both Parties and is attached

hereto as Exhibit A.
 Case 2:20-cv-00078-JRG Document 34 Filed 09/08/20 Page 2 of 2 PageID #: 375




 Dated: September 8, 2020                           Respectfully submitted,

 /s/ Jerry D. Tice II                               /s/ Deron R. Dacus (with permission)
 Jeffrey R. Bragalone (lead attorney)               Deron R. Dacus
 Texas Bar No. 02855775                             State Bar No. 00790553
 Jonathan H. Rastegar                               The Dacus Firm, P.C.
 Texas Bar No. 24064043                             821 ESE Loop 323, Suite 430
 Jerry D. Tice II                                   Tyler, Texas, 75701
 Texas Bar No. 24093263                             +1 (903) 705-1117
 Hunter S. Palmer                                   +1 (903) 581-2543 facsimile
 Texas Bar No. 24080748                             ddacus@dacusfirm.com

 BRAGALONE CONROY PC                                Matthew S. Warren (California Bar No.
 2200 Ross Avenue                                   230565)
 Suite 4500W                                        Jen Kash (California Bar No. 203679)
 Dallas, TX 75201                                   Erika Warren (California Bar No. 295570)
 Tel: (214) 785-6670                                Warren Lex LLP
 Fax: (214) 785-6680                                2261 Market Street, No. 606
 jbragalone@bcpc-law.com                            San Francisco, California, 94114
 jrastegar@bcpc-law.com                             +1 (415) 895-2940
 jtice@bcc-law.com                                  +1 (415) 895-2964 facsimile
 hpalmer@bcpc-law.com                               20-78@cases.warrenlex.com

 Attorneys for Plaintiff                            Attorneys for HMD Global Oy
 CELLULAR COMMUNICATIONS
 EQUIPMENT LLC



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on September 8, 2020, the foregoing document was

electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of record

who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                             Jerry D. Tice II
                                                             Jerry D. Tice II




                                                2
